t c memo united_states tax_court lvi investors llc john k luke a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date r issued to p’s l l c for a notice of final_partnership_administrative_adjustment fpaa which determined that losses claimed by p in from the sale of stock should be disallowed because they were attributable to the l l c ’s participation in a so-called son-of-boss transaction in the fpaa was issued more than years after the l l c ’s return was filed but before the extended period for assessing p’ sec_2001 income_tax had expired under sec_6501 i r c p argues that sec a i r c provides an exclusive limitations_period that overrides sec_6501 i r c prohibiting r from issuing the fpaa held the issuance of the fpaa is not barred by any period of limitations held further the period for assessing p’ sec_2001 tax_liability remains open held further p’s motion for summary_judgment will be denied and r’s motion for partial summary_judgment will be granted david d aughtry and hale e sheppard for petitioner john aletta for respondent memorandum opinion nims judge this matter is before the court on respondent’s motion for partial summary_judgment and petitioner’s motion for summary_judgment under rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued an fpaa to petitioner for the tax_year of lvi investors llc lvi petitioner timely filed a petition contesting the determinations in the fpaa at the time the petition was filed lvi had been dissolved and did not have a principal_place_of_business the issue for decision is whether the statute_of_limitations on assessment bars respondent from issuing an fpaa to lvi for its tax_year for the reasons discussed below we will grant respondent’s motion for partial summary_judgment and deny petitioner’s motion for summary_judgment background on date petitioner and gene venesky venesky formed lvi as a delaware limited_liability_company with its principal_place_of_business in norcross georgia petitioner and venesky each took a 50-percent membership interest in lvi on the same day they formed lvi petitioner and venesky each formed a single-member limited_liability_company jkl investments llc jkl and gvi investments llc gvi respectively jkl and gvi were treated as disregarded entities for federal_income_tax purposes under sec_301_7701-3 proced admin regs petitioner venesky and the aforementioned entities then engaged in a series of transactions transactions which respondent has since determined to be collectively a son-of- boss transaction described in notice_2000_44 2000_2_cb_255 on date petitioner and venesky each directed jkl and gvi respectively to sell short dollar_figure million face value treasury notes for dollar_figure plus interest of dollar_figure petitioner and venesky subsequently authorized the transfer of the proceeds from the short_sales the obligations on the short positions and dollar_figure in margin cash to lvi as capital contributions by jkl and gvi respectively lvi then used the contributed assets to purchase euro on date lvi closed its short position by purchasing treasury notes for dollar_figure plus interest of dollar_figure petitioner and venesky subsequently contributed their interests in lvi to mq associates inc mq as capital contributions the record thus far is unclear as to when mq was formed and what the stock ownership interests in mq were before and after these capital contributions on date lvi was dissolved and the euro it held were distributed to mq in liquidation on date mq sold dollar_figure percent of the euro in petitioner and venesky sold their mq stock petitioner and venesky obtained opinion_letters from the law firm jenkens gilchrist p c jenkens which advised them that their outside bases in lvi had been increased by the contribution of the short_sale proceeds but had not been reduced by the contribution of the short position which was purportedly not a liability within the meaning of sec_752 the opinion_letters further advised that petitioner’s and venesky’s contributions of their lvi interests to mq increased their bases in mq stock by the amount of their outside bases in lvi on date lvi filed a form_1065 u s partnership return of income for its tax_year partnership return the partnership return designated petitioner as tax_matters_partner and listed jkl and gvi as 50-percent members petitioner and mrs maureen o luke the lukes filed joint form sec_1040 u s individual_income_tax_return for their and tax years the lukes’ return personal return was received by respondent on date following the advice of the jenkens opinion letter the lukes claimed an increased basis in petitioner’s mq stock as a result of that increased basis the lukes claimed a loss on the sale of the stock in on date the lukes signed the first of a series of forms 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership which collectively extended the limitations_period for assessment of their tax_liability to date on date respondent sent the fpaa for lvi’s tax_year to petitioner the fpaa determined among other things that the transactions lacked economic_substance and had no business_purpose the fpaa also determined that lvi was a sham_partnership and was formed in connection with transactions having a principal purpose of substantially reducing the present_value 1petitioner was actually ineligible to serve as tax_matters_partner because he was not a member-manager of lvi see sec_6231 sec_301_6231_a_7_-1 sec_301_6231_a_7_-2 proced admin regs of its partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k of the internal_revenue_code consequently the fpaa determined that neither lvi nor the transactions should be respected and that any claimed basis increases in lvi and mq or losses resulting from the transactions should be disallowed on date petitioner filed a petition contesting the determinations in the fpaa on date respondent filed a motion for partial summary_judgment on the issue of whether the statute_of_limitations for assessment bars respondent from issuing the fpaa on date petitioner filed his motion for summary_judgment on the same issue respondent has conceded that the period for assessing the lukes’ and income taxes has expired discussion since there are no genuine issues of material fact on the issue as framed by the parties’ cross-motions summary_judgment on that issue is appropriate see rule b 98_tc_518 affd 17_f3d_965 7th cir this case is a partnership-level proceeding subject_to the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 the internal_revenue_code imposes no limit on when the commissioner may commence a tefra partnership-level proceeding by issuing an fpaa 114_tc_533 however any such proceeding is useless when commenced after the time for assessing tax against the partners has expired id pincite sec_6501 generally requires the commissioner to assess any income_tax deficiency within years after a taxpayer’s individual return is filed section a provides however that the period for assessing any_tax attributable to a partnership_item or an affected_item shall not expire before years after the later of the due_date of the partnership return or the date that the partnership return was actually filed we have previously held that section a does not override sec_6501 and instead sets a minimum limitations_period that may extend the latter section’s general 3-year period rhone-poulenc surfactants specialties l p v commissioner supra respondent issued the fpaa in a timely manner because the period for assessing the lukes’ income_tax has not closed the lukes signed timely forms 872-i agreeing to extend the assessment_period to date respondent issued an fpaa 2the lukes’ tax_year is involved because their basis in the mq stock they sold in is an affected_item see sec_6231 a deficiency attributable to such an affected_item cannot be assessed until the conclusion of the partnership-level proceeding 129_tc_30 for lvi’s tax_year before that date and the issuance of the fpaa suspends the period to assess the lukes’ income_tax see id pincite andantech l l c v commissioner tcmemo_2002_97 affd in relevant part 331_f3d_972 d c cir this is true even though the period for assessing the lukes’ income_tax had already expired see 128_tc_192 128_tc_186 petitioner contends that section a imposes a separate and exclusive limitations_period for the assessment of any_tax attributable to a partnership_item if that contention were correct respondent would be barred from assessing any_tax attributable to partnership items from lvi’s tax_year because the lukes signed the forms 872-i more than years after the partnership return had been filed in addition petitioner contends that respondent may not issue an fpaa for lvi’s tax_year when the period for assessing the lukes’ personal income_tax has expired petitioner offers several textual and policy arguments in support of his positions petitioner’s arguments are identical to those we rejected in deciding rhone-poulenc kligfeld and g-5 inv pship petitioner urges us to reconsider those decisions citing a number of court_of_appeals decisions which purportedly recognize that section a sets an absolute limitations_period see 389_f3d_152 5th cir 321_f3d_1063 n 11th cir affg tcmemo_2002_52 295_f3d_280 2d cir affg tcmemo_2001_85 and tcmemo_1992_605 273_f3d_402 1st cir affg tcmemo_2000_286 231_f3d_106 2d cir revg tcmemo_1998_99 williams v united_states 165_f3d_29 6th cir anderson v united_states 62_f3d_1428 10th cir 47_f3d_342 9th cir affg tcmemo_1992_562 we decline to reconsider rhone-poulenc kligfeld and g-5 inv pship because the cases cited by petitioner have no precedential application in this case the discussions of section a in those cases were merely dicta on the question before us because none of the cases decided the issue of the relationship between sections a and a in fact subsequent cases in the second and ninth circuits indicate that those courts of appeals do not believe their respective prior holdings mandate an exclusive section a limitations_period see 568_f3d_767 n 9th cir affg 128_tc_207 381_f3d_109 n 2d cir bakersfield refers to section a as establishing a minimum period while field states that section a may extend but not limit the time available to assess tax since both cases were decided by courts of appeals panels they imply that prior decisions in those circuits had not rejected rhone-poulenc because those prior decisions could be overruled only through an en_banc decision a supreme court decision or subsequent legislation see 241_f3d_135 2d cir 738_f2d_1074 9th cir the courts of appeals that have decided this issue have all approved our decision in rhone-poulenc see 579_f3d_391 5th cir affg tcmemo_2007_289 andantech l l c v commissioner f 3d pincite 481_f3d_1351 fed cir inasmuch as lvi had been liquidated and had no principal_place_of_business at the time the petition was filed appeal in this case will lie in the absence of the parties’ contrary agreement to the court_of_appeals for the d c circuit see sec_7482 under 54_tc_742 affd 445_f2d_985 10th cir insofar as applicable we will follow the court_of_appeals for the d c circuit’s decision in andantech l l c v commissioner supra and apply 114_tc_533 in the case at hand for the foregoing reasons we hold that respondent’s issuance of the fpaa for lvi’s tax_year was not barred by any period of limitations and that the period of limitations for assessing taxes attributable to partnership items for the lukes’ tax_year remains open we will therefore grant respondent’s motion for partial summary_judgment and deny petitioner’s motion for summary_judgment in doing so we have considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are irrelevant moot or without merit to reflect the foregoing an order granting respondent’s motion for partial summary_judgment and denying petitioner’s motion for summary_judgment will be issued
